Citation Nr: 1535757	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  05-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran had recognized service with the Philippine Guerillas from March 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The RO first adjudicated the issues of entitlement to service connection for right shoulder and left knee disabilities in August 2009, and denied the claims.  The Veteran did not submit a notice of disagreement within a year of notice of that decision.  However, within a year, he did submit new and material evidence regarding his claims in the form of a July 2010 favorable medical opinion.  See 38 C.F.R. § 3.156(b).  The RO thereafter issued the September 2010 rating decision considering the newly submitted medical evidence and continued the denial of the Veteran's claims.  The Veteran then timely filed an appeal with respect to the September 2010 rating decision.  Consequently there is no finality question to be considered.  

At his September 2012 hearing before the Board, the Veteran testified that he was only appealing his claims for service connection for right shoulder and left knee disabilities.  Thus, these claims are the only issues currently in appellate status before the Board.  In October 2012, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  There has been substantial compliance with the Board's October 2012 remand directives.  See Stegall v West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A right shoulder disability was not manifest during service or within one year of separation and is not attributable to service or to a service connected disease or injury.

2.  A left knee disability was not manifest during service or within one year of separation and is not attributable to service or to a service connected disease or injury.


CONCLUSIONS OF LAW

1.  A right shoulder condition (diagnosed as degenerative joint disease, right shoulder) was not incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is such disability proximately related to or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  A left knee condition (diagnosed as degenerative joint disease, left knee with varus deformity, effusion) was not incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is such disability proximately related to or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in June 2010 and in November 2012 of the information and evidence needed to substantiate and complete the claims being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  These letters notified the claimant of regulations pertinent to direct service connection claims (see June 2010 letter) as well as secondary claims (see November 2012 letter), in addition to the establishment of an effective date and of the disability rating. 

The claimant's medical treatment records have been obtained with respect to the claims being decided herein, and he has not identified any outstanding private or VA treatment records pertinent to the issue.  He has also been afforded adequate VA examinations.  Also, attempts were made to obtain medical records in light of the Veteran's report of receiving Social Security Income, but the Social Security Administration informed VA in May 2013 that there were no medical records.  In addition, as noted, the Veteran testified before the Board in September 2012.  A transcript of his hearing is of record.  The Veteran subsequently requested that he be afforded another Board hearing, but he cancelled this request in writing in February 2015.  

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the claimant will not be prejudiced as a result of the Board's adjudication of the claims herein below.


II. Pertinent Law and Regulations

At the outset, the Veteran is not claiming that the disabilities at issue, i.e., degenerative joint disease of the right shoulder and left knee, are from engaging in combat with the enemy so the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this instance.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  Here, as the Veteran's claim was filed after October 10, 2006, the amended regulation applies.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


III.  Analysis

The Veteran is claiming service connection for right shoulder and left knee disabilities on both a direct and secondary basis.  That is, he asserts that the disabilities are due to right shoulder and left knee injuries in service, as well as are secondary to his service-connected right middle finger disability (residuals, injury, right long finger, status post fracture and post traumatic arthritis).  

The Veteran's service treatment records show that he injured his right middle finger in June 1945 when the finger got caught between a trailer and a truck while unloading ammunition.  These records further show that he was hospitalized three days later and was found to have:  1.  Wound, lacerated, severe, distal half of right middle finger; 2.  Fracture, compound, complete, distal end, distal phalanx, right middle finger.  There are no documented complaints or treatment related to the right shoulder or left knee.

In 1991, he filed a claim for compensation for the finger, noting that it caused numbness to the entire right arm.  The 1971 VA examination disclosed no abnormal neurologic deficits.

Postservice, there is a July 1992 VA examination report showing the Veteran's complaint of pain in his right finger that radiated up his right forearm.  He was diagnosed as having arthritis of the right digit.  He was again evaluated by VA in July 1993 and complained of pain radiating from his right finger to his right shoulder.  Right wrist and forearm x-rays were negative.  He was assessed as having arthritis of the right digit.  The Veteran similarly complained at a VA examination in January 1998 of right distal middle finger pain that occasionally radiated to his right shoulder.  He was found to have degenerative change to the right distal interphalangeal proximal joint, unchanged.

In April 2002, the Veteran was assessed by VA as having chronic right shoulder and arm pain probably secondary to cervical degenerative joint disease.  An October 2003 VA outpatient record notes that he had right shoulder pain off and on for three years.  He was diagnosed as having degenerative joint disease, right shoulder.  

A December 2003 medical record from Dr. S. Cecilio shows that the Veteran presented with slowly progressive right shoulder pain of at least six years duration.  Dr. Cecilio said the Veteran relayed that he injured his right shoulder during World War II while unloading ammunition from a truck.  He also said that he had no records of subsequent treatment.  After obtaining X-rays of the Veteran's right shoulder, he gave an impression of rotator cuff arthropathy right shoulder secondary to extensive tear (described as a complete tear of the long head of the biceps).  He noted that it was his impression that the Veteran simply wanted the pathology documented so he could include it in his claim for VA benefits.  He also said that to further explore the matter he advised the Veteran to return with pertinent records.  

In November 2007, the Veteran underwent decompression of median nerve at carpal tunnel.  His pre-op and post-op diagnoses were right carpal tunnel syndrome.

Regarding the left knee, there is an October 2008 VA treatment record noting that the Veteran had spontaneous, progressive left knee pain and swelling of three months duration with an onset date on or about July 1, 2008.  Left knee x-rays taken at that time revealed tricompartment degenerative joint disease left knee with complete loss of cartilage space.  The impression was degenerative joint disease left knee with varus deformity, effusion.

Subsequent records from 2008 to 2011 show continuing complaints and treatment for right shoulder and left knee pain, including right shoulder injections. 

As shown by the evidence outlined above, the exact dates of onset of the Veteran's right shoulder and left knee symptoms are not clear.  With that said, it is clear that the date of onset was many years, even decades, after service.  Thus, as arthritis of the right shoulder and left knee was not "noted" during service and there is nothing to suggest that there were characteristic manifestations sufficient to identify the arthritis disease process during service, service connection under 8 C.F.R. § 3.303(b) is not warranted.  Moreover, as degenerative joint disease of the right shoulder and left knee were not manifest until years after service, the law as it applies to presumptive disabilities, including arthritis, is not applicable.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

With respect to establishing service connection on a direct basis under 38 C.F.R. § 3.303(d) for degenerative joint disease of the right shoulder, there is an October 2004 report from Dr. Cecilio to the Veteran's representative informing him that per his request, he re-interviewed the Veteran, reviewed his history and reassessed his right shoulder condition.  He reported that during World War II, while serving as a recognized Guerilla, the Veteran had used his right arm mostly for loading ammunition.  He said that the Veteran suffered a crush injury of this extremity while unloading ammunition from a truck and was discharged from the service on account of the injury.  He said that since the injury the Veteran has experienced recurrent pain and weakness of the shoulder which made it difficult for him to earn a living as a vegetable farmer.  He said the history, symptoms and clinical/x-ray findings were consistent with the diagnosis of a shoulder injury which has resulted in a complete tear of the rotator cuff and the biceps tendon, leading to development of a rotator cuff arthropathy.  He concluded by opining that the right shoulder condition was related to the above-described incident during World War II.  

Dr. Cecilio's opinion is based on the Veteran's report of a crush injury to his right arm while unloading ammunition; however, the Veteran's service treatment records clearly document a crush injury to his right middle finger only.  Thus, the Veteran's report of sustaining a crush injury to his arm is inconsistent with the facts of record and is not credible.  It is also inconsistent with the Veteran's Board hearing testimony in September 2012 at which time he said he could not remember how he injured his right shoulder in service.  The Board is not bound to accept medical opinions that are based on an inaccurate factual background.  Accordingly, the Board assigns very little weight to Dr. Cecilio's October 2004 opinion.

In contrast, there is the opinion of a VA examiner in January 2014 who reviewed the Veteran's claims file and accurately reported that he injured his right long/middle finger in service.  He also noted that the Veteran had been an auto mechanic for two decades after service.  He went on to opine that it was the manual labor that contributed to the wear and tear "aka" degeneration of the Veteran's right shoulder and not the old injury to his right middle/long finger per se.  He added that the Veteran was 89 years old and that any degenerative process or arthritis that was now developing in any joint aside from the joint of his right middle finger was due to the natural aging process, most in particular for non-weight bearing joints such as the shoulder joint.  

With respect to the left knee, the Veteran asserted injuring this knee in service while jumping off an evacuation truck.  As noted above, his service treatment records do not document a left knee injury.  As far as the provisions of 38 C.F.R. § 3.303(d), the only medical nexus evidence of record militates against the Veteran's claim.  In this regard, the VA examiner in January 2014 reported that he had reviewed the Veteran's claims file and accurately reported that he injured his right middle finger in service.  He went on to opine that it was the Veteran's work as an auto mechanic for two decades after service that contributed to the wear and tear "AKA" degeneration of his left knee.  He also noted that the Veteran was 89 years old and that any degenerative process or arthritis now developing in his joints other than the right middle finger was due to the natural aging process.  

As far as establishing service connection for degenerative joint disease of the right shoulder and left knee on a secondary basis under 38 C.F.R. § 3.310, to include by aggravation, there is Dr. Cecilio's July 2010 report that the Veteran was being seen for reevaluation of his left knee and right shoulder conditions "relevant to injuries sustained during World War II while serving as a guerilla fighter in the Philippine Islands"  However, as noted, the Veteran's service treatment records do not document injuries to his right shoulder or left knee and the Veteran's report of sustaining such injuries is inconsistent with the facts of record and is not credible.  It follows that Dr. Cecilio's reference to the Veteran's right shoulder and left knee conditions as being war related injuries is not considered probative evidence.  

In contrast, there is the opinion of the VA examiner in August 2009, an orthosurgeon consultant, who reviewed the Veteran's claims file and opined that there was no basis biomechanically for the Veteran's right shoulder to be affected directly or indirectly by a condition limited only in his long finger of the right hand.  He said that before this could happen joints nearer the affected joints (i.e., wrists, other fingers adjacent to long finger, thumb, etc) by nature, should be affected first before a distant joint like the shoulder.  X-rays taken of the Veteran's right wrist and right forearm at that time were negative.  The examiner concluded by opining that the currently claimed right shoulder condition was not caused by or a result of service connected residuals of right long finger injury/fracture, while in the military.  

In November 2011, the Veteran underwent a VA general examination and was found to have severe osteoarthritis of the right shoulder and knees.  The examiner relayed the Veteran's belief that the arthritis in his right shoulder and knees resulted from the injury to his right middle finger along with his report that his doctor told him it was due to damaged nerves, but he explained that actually what the Veteran had was carpal tunnel syndrome which he had had surgery for (in November 2007).  He went on to note that the Veteran had significant osteoarthritis of the joints which was nonservice connected.  

In addition, there is the opinion of the VA examiner in January 2014 who, after reviewing the Veteran's claims file, opined that the Veteran's currently claimed right shoulder and left knee degenerative joint disease was less likely than not aggravated by his service connected residuals injury right long or middle finger status post fracture and traumatic arthropathy.  He explained, as previously noted, that the Veteran had been an auto mechanic for two decades after his finger injury in service and that the years of working as an auto mechanic proves that his right middle finger injury was compatible with manual labor.  He went on to opine that it was the manual labor that had contributed to the degeneration of his right shoulder and not the old middle finger injury in service.  He also noted that the Veteran was 89 years old and that any degenerative process or arthritis now developing in any joint aside from the right finger was due to the natural aging process, most in particular for nonweight bearing joints such as the shoulder joint.  In specific regard to the left knee, he said it was most pertinent that there is no mention in any medical literature of any mechanical trauma to a non-weight bearing and small joint or bone of a finger contributing to a derangement of a large, weight-bearing joint such as the knees and/or aggravating an already diseased large weight bearing joint.  He said that therefore there can be no aggravation of his left knee than can be attributed to his service connected right middle or long finger injury.  

Unlike the opinions from Dr. Cecilio, the Board finds the opinions from the VA examiners to be persuasive evidence, which opposes rather than supports the claims, because the opinions accurately reflect the evidence of record and provides a discussion of all relevant facts.  The examiners' opinions offered rational and a plausible explanation for concluding that the Veteran's right shoulder and left knee degenerative joint disease are not the result of service or his service-connected right middle finger disability and they included a reasoned opinion for finding that they are related to factors other than service.  

The Board has considered the Veteran's statements regarding his belief that he has right shoulder and left knee degenerative joint disease as a result of service or his service-connected right middle finger disability.  As a lay person, he is competent to relate symptoms that may be associated with his left knee and right shoulder conditions; however, he does not have the requisite medical knowledge, training, or experience to be able to attribute such symptoms to specific diagnoses or discuss the etiology of such diagnoses.  This is especially so in this case which is complicated by symptoms of the Veteran's nonservice connected right carpal tunnel syndrome (see May 2012 rating decision) and cervical degenerative joint disease.  At the very least, the Veteran's assertions as to a nexus between the claimed degenerative joint disease of the right shoulder and left knee and service or service-connected right middle finger disability are outweighed by the VA medical opinions discussed above.

In sum, the Board finds that the preponderance of the evidence weighs against a finding of service connection for a right shoulder condition (diagnosed as degenerative joint disease, right shoulder) and left knee condition (diagnosed as degenerative joint disease, left knee with varus deformity, effusion) to include as secondary to his service-connected right middle finger disability.  As such, the benefit of the doubt doctrine is not for application and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for left knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


